L. HAND, Chief Judge
(dissenting).
The jury’s answer to the first question appears to me to demand an affirmance, for by it they said that the engineer did not “sound an adequate and timely” signal. The only dispute in the testimony was not whether he began to blow too late, considering his speed; but whether he blew at all. I concede that, in spite of this, the jury may have thought that he did blow, but did not begin in time; and it is possible that they thought so, because he was going too fast; but rationally there is no connection between the two questions, and the very fact of their separation ought to have so indicated. The whistle if there was one, might have been “timely,” though the jury thought the train was going too fast; it might not have been “timely,” though they did not think so. It is the office of special verdicts to avoid the effects of misdirections by the judge. They are valuable — very valuable, I believe — just because when they are used, the charge need not be impeccable. I should think that this was a perfect illustration of their serviceability; for it seems to me gratuitous to assume that possibly the second answer infected, so to say, the first.